Title: Abigail Adams to Cotton Tufts, 22 November 1789
From: Adams, Abigail
To: Tufts, Cotton


        
          Newyork Novbr 22 1789
          My dear sir
        
        I congratulate you and the Lady to whom you are united upon your Nuptials, and most sincerely wish you a renewall of all your former happiness, with corresponding dispositions, and inclinations. the domestick circle is alone capable of yealding satisfactions, which an intercourse with the word and all its amusements never can afford. in Buisness or in pleasure the participation of a dear Friend, makes more than half the enjoyment. there is a period of Life too, when neither buisness or pleasure can be persued with the ardour of Youth. then it is that we feel more sensibly the want of domestick tranquility and retirement. may your declining years my dear sir be as repleat with happiness as the visisitudes of Humane Life will permit, and when this transitory scene ends, may you meet the Reward of a good and Faithfull Servant
        I wrote to you by my son sine which I have not heard from you. I have now to request you to procure for me 400 wt of Butter and to send it by Barnard. I have been dissapointed here, and it is so scarce and dear that I am sure I cannot now procure it. Barnard has orders to bring several hundred firkins, & I wish you to secure mine as soon as you receive this Letter, I also wish to have a Barrel of Beaf put up by Baldwin & a couple of dozen of Hams. mr W Smith will tell you who I mean if you are at any loss. there is also a sley to be sold for 8 dollors by packard who Lives with mr Black Mears has an other with harness for 11. I will thank you to see them both & to Buy one or the other & send by Barnard I must give ten pounds currency for one here, and we must have one, for to go to market in winter, living two miles from it, and never being able to Buy at our door the marketting all being carried into the city by water. if you will be so good as to procure these things and send me the Bill by Barnard with an order for him to receive the money I will pay it to him the Horse cart & sled if not sold will amply repay us if we can get it here, as we cannot get a carman to come out of Town to bring any thing under four shillings.
        Barnard is to sail this Day & will tarry not more than ten days after he arrives if he should be full the sley will be of more importance to us this winter than the cart. if one must be left I wish it may be that. the fruit which I have received this year was gatherd a month too soon, badly packd and is half ruind but, as I expected nothing better I am not so much dissapointed—
        I hope I may be able to come home at the next adjournment of congress—
        Present me affectionatly to my New Aunt to your son daughter and Neice to mr & mrs Norten and believe me my dear sir most affectionatly / your Neice
        A Adams
      